Opinion filed April 12, 2012




                                              In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-11-00261-CV
                                         __________

                       IN THE INTEREST OF O.W., A CHILD


                           On Appeal from the 326th District Court

                                      Taylor County, Texas

                                Trial Court Cause No. 6968-CX


                               MEMORANDUM OPINION

       The trial court entered an order terminating the parental rights of O.W.’s mother and
father. The father (appellant) has filed a notice of appeal from the termination order. The
mother has not filed an appeal. We affirm.
                                               Issues
       Appellant presents two points of error on appeal. He argues in his first point that the
evidence is legally and factually insufficient to support the trial court’s finding that he failed to
comply with a court order setting out the provisions necessary for the return of O.W. to
appellant. One of appellant’s contentions in his first point is that the record on appeal contains
no such trial court order. We note that a supplemental clerk’s record containing three applicable
orders was filed after appellant’s brief was filed. In the second point, appellant asserts that the
evidence is legally and factually insufficient to support the finding that termination is in the best
interest of O.W.
                                   Legal and Factual Sufficiency
       Termination of parental rights must be supported by clear and convincing evidence. TEX.
FAM. CODE ANN. § 161.001 (West Supp. 2011). To determine on appeal if the evidence is
legally sufficient in a parental termination case, we review all of the evidence in the light most
favorable to the finding and determine whether a rational trier of fact could have formed a firm
belief or conviction that its finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To
determine if the evidence is factually sufficient, we give due deference to the finding and
determine whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26
(Tex. 2002).
       To terminate parental rights, it must be shown by clear and convincing evidence that the
parent has committed one of the acts listed in Section 161.001(1)(A)–(T) and that termination is
in the best interest of the child. Section 161.001. In this case, the trial court found that appellant
committed one of the acts listed in Section 161.001(1). The trial court found that appellant had
failed to comply with the provisions of a court order that specifically established the actions
necessary for him to obtain the return of O.W., who had been in the permanent or temporary
managing conservatorship of the Department of Family and Protective Services for not less than
nine months after being removed from her parents for abuse or neglect.                            See
Section 161.001(1)(O). The trial court also found that termination was in O.W.’s best interest.
See Section 161.001(2).
       The record shows that the Department took possession of O.W. in April 2010, almost
fourteen months prior to the final hearing in this case. Appellant was incarcerated at that time.
O.W. was removed after she was found in a car with her mother, who was passed out. The car
was in a parking lot, but the engine was running. There were syringes in the car. After removal,
the Department prepared a service plan for appellant, and the service plan was incorporated into
the trial court’s status hearing order. Evidence presented at the final hearing in this case showed
that appellant failed to comply with the service plan. A Department employee familiar with this
case testified that appellant was incarcerated much of the time period relevant to this case but
that, when he was not incarcerated, he took no initiative to comply with the provisions of the

                                                  2
service plan. Appellant also violated the terms of his parole by using drugs and was re-
incarcerated about a month after being released. As a basic requirement of the service plan,
appellant was to remain drug free and abstain from any criminal activity.
        The trial court could reasonably have formed a firm belief or conviction that appellant
failed to comply with the provisions of a court order that specifically established the actions
necessary for him to obtain the return of O.W., that O.W. had been in the permanent or
temporary managing conservatorship of the Department for not less than nine months, and that
the Department had removed O.W. from her parents for abuse or neglect. We cannot hold that
the trial court’s finding under Section 161.001(1)(O) is not supported by clear and convincing
evidence; the evidence is both legally and factually sufficient to support the finding. Appellant’s
first point of error is overruled.
        The next question we must address is whether the best interest finding is supported by
legally and factually sufficient evidence. With respect to the best interest of a child, no unique
set of factors need be proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010,
pet. denied). But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not limited to,
(1) the desires of the child, (2) the emotional and physical needs of the child now and in the
future, (3) the emotional and physical danger to the child now and in the future, (4) the parental
abilities of the individuals seeking custody, (5) the programs available to assist these individuals
to promote the best interest of the child, (6) the plans for the child by these individuals or by the
agency seeking custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship is not a
proper one, and (9) any excuse for the acts or omissions of the parent. Id. Additionally,
evidence that proves one or more statutory grounds for termination may also constitute evidence
illustrating that termination is in the child’s best interest. C.J.O., 325 S.W.3d at 266.
        The record shows that O.W. was six years old at the time of the final hearing. O.W. had
been placed with her great-grandmother shortly after removal and remained there at the time of
trial. O.W. was “doing very well there,” and all of her needs were being met.
        There was evidence that O.W. had no bond with appellant and that she did not want to
have any visitation with him. Appellant admitted that he had had very little contact with O.W.
since she was born and that he had no relationship with her. Appellant also agreed that his life

                                                  3
had been “a mess” and that he could not provide a safe, stable environment for O.W. anytime in
the near future. Appellant also admitted that he chose to use drugs again even after this case
began. However, he did not want his parental rights terminated because he wanted to have an
opportunity to be a father to O.W. in the future after he got his life straightened out.
       Based on the evidence presented at trial, the trial court could reasonably have formed a
firm belief or conviction that termination of appellant’s parental rights would be in O.W.’s best
interest. We cannot hold that this finding is not supported by clear and convincing evidence.
Thus, the evidence is both legally and factually sufficient to support the finding that termination
of appellant’s parental rights is in the best interest of O.W. Appellant’s second point of error is
overruled.
       We affirm the trial court’s order terminating the parental rights of O.W.’s father.




                                                               JIM R. WRIGHT
                                                               CHIEF JUSTICE


April 12, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                  4